The bill of exceptions in this case contains a statement that the question for decision is whether the testatrix's mortgage debt of $692.86 was properly paid by the executrix out of "the assets of estate." In extending the scope of our decision beyond that question, we overlooked the fact that the bill of exceptions is an agreed statement of the case, and hence that the recital quoted above was in legal effect an agreement of counsel limiting the question to be adjudicated on this appeal to the broad inquiry stated, and excluding any consideration of other questions raised on the trial or presented by assignments of error.
On the question submitted we have held that the action of the executrix, and the ruling of the trial court thereon, were correct; and in view of the limitation of the issue by the parties, we are constrained to set aside the reversal of the judgment heretofore ordered, and to now enter a judgment of affirmance.
Application for rehearing granted, and judgment affirmed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur. *Page 673